Citation Nr: 1219961	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-28 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1956.

This appeal comes before the Board of Veterans Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2010, the Veteran was afforded a Board videoconference hearing; the transcript is of record.  Following the hearing, the case was remanded for further development in April and October 2010. 

During the pendency of the appeal, service connection for posttraumatic stress disorder was granted by rating action dated in June 2010.  Service connection for degenerative changes of the cervical and thoracolumbar spine was also established by rating determination in January 2012.  These are full grants of those benefits sought on appeal and they are no longer for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Noise exposure is consistent with the circumstances of the Veteran's service. 

2.  The more probative evidence establishes that bilateral hearing loss disability was manifested many years after active duty and is unrelated to service.

3.  The more probative evidence establishes that tinnitus was first demonstrated many years after active duty and is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he developed bilateral hearing loss and tinnitus from exposure to high-powered weapons on the firing range and a head injury during active duty for which service connection is warranted.  He presented testimony at his Board hearing in February 2010 to the effect that his military occupational specialty (MOS) was in artillery in the Howitzer battalion where he tested equipment and was "back loading."  He testified that he was involved in an automobile accident and that the car turned over approximately five times.  The appellant related that after service, he worked only in offices and had no noise exposure.  

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims by a letter dated in March 2006 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also informed of the effective date elements of the claim at that time.  See Dingess v. Nicholson, 19 Vet. App. 473.  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  Extensive VA clinical data are of record and have been reviewed.  The appellant has been afforded VA examinations, to include a clinical opinion, that when taken as a whole, are determined to be adequate for adjudication purposes.  He presented testimony in support of the claim on personal hearing in February 2010.  The case was remanded for further development by Board decisions in April and October 2010.  The extensive evidence of record, including the appellant's statements and testimony, has been carefully considered.  The Veteran has not indicated that there is outstanding evidence that has not been received or reviewed.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143; Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002).  The claims of entitlement to service connection for bilateral hearing loss disability and tinnitus are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).


Factual Background

The Veteran's DD Form 214 reflects that he served in the Marines with an MOS of field artillery cannoneer.  Service records reflect that he was attached to the Second 105 M.M. Howitzer Battalion.

On examination for enlistment in June 1953, his ears were evaluated as normal.  Hearing was 15/15 in each ear.  On the Report of Medical History, the Veteran indicated that he had had "running ears."  Service treatment records reflect that in early April 1956, the Veteran was a passenger in vehicle that was sideswiped or in a collision causing it crash and overturn.  It was noted that he lost consciousness at the scene and upon becoming alert, complained of a painful right shoulder.  The appellant was admitted and was reported to have sustained a brain concussion and multiple contusions of the body.  He was discharged two days later with a diagnosis of mild contusions of the body.  On examination in May 1956 for release to inactive duty, hearing was recorded as 15/15 in each ear.  The ears were evaluated as normal.  

A claim of service connection for disabilities that included hearing loss and tinnitus was received in September 2005.  

Received in support of the claim were VA outpatient records dating from March 2005 in which it was noted that the Veteran was transferring his care from Sunset Kaiser to VA.  On ear review, he denied changes in hearing acuity and reported a history of tympanic membrane perforation, tinnitus and vertigo.  A September 2005 outpatient note records a complaint that hearing had worsened since seeing a provider the previous April.  An audiology note dated that same month indicated that the Veteran was new to that clinic and was referred with complaints of progressive hearing loss of the right ear for many years and that he experienced near constant tinnitus, congestion, popping of the ears and occasional dizziness.  He reported being in an artillery unit in the Marine Corps and sustaining a head injury at that time that left him unconscious for several hours.  It was reported that hearing results on the current occasion revealed normal hearing in the left ear and a moderate/severe sensorineural hearing loss in the right ear.  An assessment of asymmetric hearing loss warranting medical evaluation was rendered.  

The appellant was referred to the ear, nose and throat (ENT) clinic for further evaluation.  Subsequently that month, he was seen for complaints that included dizziness (lightheadedness and disequilibrium) stating that symptoms had begun the previous night and included nausea and stuffy ears.  He related that lightheadness was constant and not positional, and that when he tried to walk his gait was unstable.  The Veteran stated that his symptoms had been improving and that he had had intermittent tinnitus the day before and on the current date that had still not resolved.  He said that he had had one to two episodes of such in the past with self-resolution, most recently 11/2 months before, with dizziness, tinnitus, and disequilibrium for 11/2 hours.  Following examination, a pertinent assessment of suspect Meniere's was noted.  

The Veteran underwent ENT evaluation in September 2005 and provided a history of hearing loss since 1956 after being in an artillery unit for two years, and a car accident resulting in his being unconscious for two hours.  Following evaluation, an assessment of severe right ear hearing loss was recorded.  Magnetic resonance imaging (MRI) of the inner ears was ordered.  On ENT follow-up in October 2005, it was reported that the MRI revealed normal inner ears except for a small basilar artery.  It was recorded that he needed a neurology consultation. 

In October 2005, the appellant complained of sudden onset of dizziness, tinnitus, ear fullness, and disequilibrium for several hours that was slowly resolving.  It was noted that he had had two episodes of such in two months.  Rule out Meniere's was recorded.  An ENT surgery resident consultation report in October 2005 indicated that audiogram results on that day revealed normal hearing in the left ear and a moderate/severe sensorineural hearing loss in the right ear.  Following evaluation, it was found that asymmetrical hearing loss was likely due to noise exposure.  In a November 2005 neurology note, it was recorded that the appellant had had difficulty with hearing for less than two years.  A December 2005 audiology consultation report referred to recurring lightheadedness, tinnitus and ear fullness.  It was also reported that the Veteran had unilateral hearing loss.  The assessment of suspected Meniere's was continued.   

In August 2007, a VA audiology note indicated that the Veteran had been followed by that clinic since 2005 and had returned for his annual audiology examination with continued complaints of a "seashell" sound in the right ear.  He stated that he did not know what had caused hearing loss in the right ear but that it began gradually after leaving service.  The appellant further related that he believed that it was due to shooting on the rifle range and a military motor vehicle accident.  It was reported that results continued to show normal hearing at 250-2000 Hertz in the left ear with a flat moderate to severe sensorineural hearing loss. 

The Veteran was afforded a VA audiology examination in April 2010.  The examiner noted that service treatment records disclosed loss of consciousness for several hours after an automobile accident in April 1956.  It was reported that he was able to hear the spoken voice at 15/15 in both ears on enlistment in 1953, in June 1954 and at discharge in Mary 1956.  The examiner stated that as the spoken voice test was not frequency specific, it could not be used to compare with current frequency thresholds.  

The Veteran related that tinnitus and hearing loss started after being discharged from the military.  He reported being around loud 105 Howitzers in service and denied the use of hearing protection.  He stated that he worked for Red Cross after active duty, and denied occupational and recreational noise exposure after service. The appellant denied ear infection and ear surgery.  He admitted to no hearing or ear effects from the motor vehicle accident during service.  The appellant further stated that tinnitus had begun a few years before but he was unable to provide specific details.  He said that tinnitus occurred about every day and lasted up to 30 minutes per episode.  

An audiogram was obtained that disclosed the following puretone thresholds in each ear:





HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
70
75
75
LEFT
15
10
10
30
30

The speech discrimination scores were 8 percent in the right ear and 88 percent in the left ear.  

Following evaluation, the diagnoses were mild, high frequency sensorineural hearing loss in the left ear, severe sensorineural hearing loss in the right ear and tinnitus by Veteran report.  The examiner opined that there was no evidence that the current disability was related to an injury, disease or incident during military service, and that it was less likely than not that hearing loss and tinnitus were due to military noise exposure or acoustic trauma.

The case was remanded in October 2010 for further examination.  It was requested that the examiner include an opinion with consideration of the Veteran's lay account of acoustic trauma in service and no noise exposure thereafter, as well as an opinion as to whether hearing loss and tinnitus were related to head trauma during active duty.

The Veteran was afforded a VA audiology examination in August 2011.  The examiner indicated that the claims folder was reviewed.  A detailed clinical history dating from service as recited previously in this writing was essentially reiterated.  The appellant reported history of noise exposure in service as previously stated.  He also admitted to a seven-year history of light machinery and milling noise as a template maker for Lockheed Aircraft with use of hearing protection when necessary.  It was noted that he worked as a mail carrier for 15 years with no noise exposure, and as a supervisor for the American Red Cross for 15 years with no noise exposure.  The Veteran reported exposure to street fireworks nearby (approximately 50 feet away), and an occasional right ear otalgia that was worse in the right ear.  He said that he had experienced middle ear infections 10 times with the last one occurring a few months before.  The Veteran complained of episodic bilateral "sharp continuous pinging" sounds in his ears, primarily in the right.  He stated that it occurred about two to three times a day.  He reported that he first noticed tinnitus in approximately 1999 to 2001 and that there was no precipitating incident associated with onset.  

The results of a number of audiograms dated between 2005 and 2007 were reported.  Comprehensive testing was performed.  An audiogram was obtained that disclosed the following puretone thresholds in each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
90
90
95
LEFT
35
25
25
50
45

Speech discrimination scores were 4 percent in the right ear and 72 percent in the left ear.

Following evaluation, the examiner stated that the Veteran had a diagnosis of hearing loss according to VA criteria and that tinnitus was at least as likely as not associated with the hearing loss as it was known to be a symptom associated with hearing loss.  It was further opined that tinnitus was not caused by or a result of military noise exposure.  The examiner provided a rationale for this finding that included the Veteran's report that tinnitus had only been present for 10-12 years prior to the current examination.  In addition, the examiner cited to the absence of any record of treatment for or complaint of tinnitus in the service medical records, as well as clinical authority (Institute of Medicine's "Noise and Military Service") to the effect that a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is extremely unlikely.

The examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  It was noted that this was based on a neurology consultation in November 2005 during which the Veteran reported difficulty with hearing for two years, the absence of any record of treatment for or complaint of hearing loss in service treatment records, and the clinical authority cited above.  Additionally, the examiner related that in previous case histories and testimony before the Board, the Veteran stated that he worked in an office environment and had no post service occupational or recreational noise exposure.  It was noted, however, that statements made during the course of the current examination included work as a template maker for Lockheed Aircraft using light machinery and milling equipment for seven years with ear protection "as needed" and were contrary to prior accounts and statements that he was not exposed to occupational or recreational noise.  

The examiner further opined that because hearing loss and tinnitus related to head injury typically occurred immediately after the trauma or shortly thereafter, and there were no reported hearing or ear effects from the accident, it was not at least as likely as not that the Veteran's current hearing loss was causally related to the in-service head injury that he sustained in the vehicle accident in 1956.  

Legal Analysis

The Veteran asserts that he has bilateral ear hearing loss and tinnitus as the result of acoustic trauma and/or a head injury in service.  His DD Form 214 indicates that he had an MOS of artillery cannoneer and he reports exposure to 105 Howitzers.  In view of such, the Board concedes that noise exposure is reasonably consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a).  He also sustained a concussion in a motor vehicle accident in during service; however, such facts do not in and of themselves enable a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted. 

The Board observes that despite a military occupational specialty in which the Veteran was exposed to noise, service treatment records do not show any complaints or references to hearing impairment or ringing in the ears.  The appellant was shown to have sustained a head injury in a motor vehicle accident in April 1956 for which he was apparently hospitalized, but service clinical records do not indicate that he had complaints of hearing loss or tinnitus associated with that trauma.  Hearing was reported as 15/15 at service discharge that is accepted as within the normal range.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), however, it was held that even if the whispered voice test were a precise indicator of hearing ability, the absence of hearing loss at separation is not in and of itself a basis for a denial of a claim of service connection for hearing loss.  Service connection could still be established if clinical evidence were obtained indicating that current hearing loss disability might reasonably be related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record reflects that bilateral hearing loss disability as defined by VA standards and tinnitus was not clinically documented until 2005, almost half a century after separation from service.  The appellant was seen by VA in March of that year and thereafter for extensive consultation and diagnostic work-up for hearing impairment and tinnitus.  He reported acoustic exposure and head trauma in service on several occasions.  Except for a single occasion in October 2005, the treating physicians did not ascribe the etiology of either disability to service despite his report of acoustic trauma and head injury in service.  In October 2005, the likely etiology of hearing loss and tinnitus was felt to be due to noise exposure, but the source of the noise such was not specified.  In this regard, despite the appellant's assertions of having no noise exposure after active duty, it has more recently been elicited that he had a seven-year history working in a noisy environment at Lockheed Aircraft.  

The record reflects that when initially examined for VA compensation and pension purposes in April 2010, a VA examiner reviewed the record and found that bilateral hearing loss and tinnitus were not as likely as not related to service.  The case was subsequently remanded for additional development to elaborate upon rationale as to whether bilateral hearing loss and tinnitus were related to noise exposure or head injury in service.  In the ensuing August 2011 report, a VA audiologist reviewed the record, considered the Veteran's statements, consulted clinical authority and determined that neither bilateral hearing loss disability nor tinnitus was as likely as not related to noise exposure or head injury in service.  The examiner provided extensive rationale in support of his conclusions as delineated in detail above.  This included recognized clinical authority, the lack of complaints or findings of hearing loss or tinnitus in service, to include after head injury, and for many years thereafter, and inconsistent statements made by the Veteran as to noise exposure after service.  All of this constitutes highly probative negative evidence against the claims.  Therefore, the defect in the Veteran's claim is a lack of probative evidence of a nexus to service of both hearing loss and tinnitus.  

The Board has carefully considered the appellant's lay statements and testimony as to his belief that bilateral hearing loss disability and tinnitus are related to service.  In this instance, the Board accepts the Veteran's statement that he had noise exposure during active duty and hearing loss and tinnitus thereafter.  He is competent to report this because it requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence, or both. See 38 C.F.R. § 3.307(b) (2011).  In such cases, however, the Board is within its province to weigh the contentions and to make a credibility determination as to whether the lay evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Veteran is competent to report symptoms and state that he has had bilateral hearing loss and tinnitus since service.  In this regard, however, the record documents several instances in which he presents different histories and inconsistencies as to the onset of hearing loss and tinnitus.  In March 2005, he denied changes in hearing acuity.  In September 2005, he stated that he had had hearing loss and tinnitus since 1956.  In November 2005, the appellant was reported to have said that he had had difficulty hearing for less than two years.  When examined by VA in April 2010, he denied ear infections.  In service treatment records, however, he claimed "running ears" on enlistment examination in 1953.  He stated on VA examination in 2011 that he had at least ten episodes of infection.  In VA outpatient records dated in 2005, the appellant related that tinnitus began in 1956 or gradually after leaving service, but reported on VA examination in 2010 that it had begun a few years before.  He has stated in the record and in testimony that he only worked in an office environment after service but admitted in 2011 that he worked for seven years in a machine shop at Lockheed where hearing protection was required at times.  On that occasion, the Veteran also related that he first noticed tinnitus between 1999 and 2001 with no recollection of a precipitating event.  These statements, among others, are at variance with prior accounts in the record.  In view of such, the Board finds that the Veteran has not been a reliable historian and that his contentions that hearing loss and tinnitus relate back to service appear to be self-serving.

The Board thus concludes that the Veteran is an unreliable historian and that his lay account of hearing loss and tinnitus deriving from service and continuity of symptomatology are not credible.  Moreover, his assertions concerning the nature and etiology of bilateral hearing loss and tinnitus are far outweighed by the audiology specialists' opinions in the record.  It is the province of trained health care providers to enter medical conclusions that require medical expertise such as opinions as to diagnosis and causation, and the Board's responsibility to assess the credibility and weight to be given the evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, to the extent that the appellant reports that bilateral hearing loss disability are related to noise exposure and/or head injury in service, the Board concludes that the observations and opinions of the skilled professionals are far more probative.  Here, there is no probative lay or medical evidence of hearing loss during or in proximity to service.  Furthermore, the most probative evidence, the VA opinions, establishes that hearing loss disability is unrelated to service.  The Board finds that although the legal theory in Hensley is sound, it does not help the Veteran in this case.

The Board points out that there is little if any evidence that bilateral hearing loss disability and tinnitus derive from service except for the Veteran's own statements to this effect.  Although a VA physician attributed sensorineural hearing loss to acoustic trauma in October 2005, it is shown that the appellant also had noise exposure during employment after discharge from active duty for a number of years.  The Board thus finds that his assertions of a nexus to service are less probative than the evidence contemporaneous to service that does not show any complaint of hearing loss or tinnitus, no reference to such disabilities for almost 50 years after separation, and the opinions of the VA clinical professionals.  These factors clearly weigh against a finding that current bilateral hearing loss disability and tinnitus are related to service.

Under the circumstances, the Board concludes that there is no reliable and probative evidence showing that the Veteran's current bilateral hearing loss disability and tinnitus are of service onset.  The Board finds that the preponderance of the evidence is against the claims, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


